UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3207 General Money Market Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 5/31/10 FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover General Money Market Fund, Inc. The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this semiannual report for General Money Market Fund, Inc., covering the six-month period from December 1, 2009, through May 31, 2010. Psychology historically has played an important role in how investorsespecially individual investorsperceive the financial markets and make asset allocation decisions. Unlike the purely rational investor who, in an ideal world, would seek investments that potentially can deliver the best risk/return characteristics, the everyday investor typically has been influenced by emotions. Currently, investors emotions appear to be deeply divided, with a large number still seeking low risk investments (such as cash instruments), and others favoring higher risk investments (such as smaller-cap and emerging market stocks). Meanwhile, investment classes in the middle of the risk spectrum seemingly have been largely avoided. It is important to note that investor sentiment often lags the economic cycle.Thats why we continue to stress the importance of a long-term, well balanced asset allocation strategy that can help cushion the volatility produced by the emotional swings of the financial markets. If you have not revisited your investment portfolio recently, we urge you to speak with your financial advisor about taking advantage of long-term market fundamentals rather than remaining susceptible to the effects of emotional reactions to short-term developments. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation June 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of December 1, 2009, through May 31, 2010, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the six-month period ended May 31, 2010, General Money Market Funds Class A shares produced an annualized yield of 0.03%,and its Class B shares produced an annualized yield of 0.05%.Taking into account the effects of compounding, the funds Class A and Class B shares produced annualized effective yields of 0.03% and 0.05%, respectively. 1 U.S. economic growth remained relatively mild during the reporting period, and the Federal Reserve Board (the Fed) maintained its target for the overnight federal funds rate between 0% and 0.25%. Consequently, money market yields stayed near historical lows. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital. To pursue this goal, the fund invests in a diversified portfolio of high-quality, short-term debt securities. These include securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks or their subsidiaries or branches, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate obligations, including those with floating or variable rates of interest, and dollar-denominated obligations issued or guaranteed by one or more foreign governments or any of their political subdivisions or agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Monetary Policy Remained Unchanged in Muted Recovery The reporting period began in the midst of an economic recovery that was fueled, in part, by the Feds aggressive monetary policy, including an overnight federal funds rate that remained unchanged in a historically low range between 0% and 0.25%. Therefore, money market yields remained near zero percent during the reporting period. U.S. GDP grew at a 5.6% annualized rate during the fourth quarter of 2009, marking the second consecutive quarter of expansion after the Great Recession.The recovery was driven by improved manufacturing activity, stabilizing housing prices and revived business and consumer spending. However, the unemployment rate remained high, ending the year at 10%. In January 2010, economists were encouraged by a better-than-expected improvement in retail sales. In addition, the unemployment rate fell to 9.7% and job losses continued to moderate in January and February. Manufacturing activity rose for the eighth straight month in March, and it did so at the fastest rate in almost six years. Employment improved in April by the largest margin in approximately four years, as non-farm payrolls grew by 290,000 even as workers returning to the labor force pushed the unemployment rate up to 9.9%. There were 431,000 additional new jobs created in May, although most were temporary workers hired for the 2010 Census. Nonetheless, U.S. GDP grew at a revised 3.0% annualized rate during the first quarter of 2010, a far milder gain than similar stages of most previous recoveries. Moreover, the housing market continued to struggle during the first quarter, with existing home sales sliding 0.6% in March compared to the previous month, even before the expiration of tax credits for first-time homebuyers. In April and May, a sovereign debt crisis in Europe and inflationary pressures in China contributed to greater economic uncertainty worldwide, sparking heightened volatility in U.S. stock and bond markets. In the United States, the Consumer Price Index slid 0.1% in April, primarily due to lower energy prices. 4 The U.S. Securities and Exchange Commission (SEC) has issued new regulations governing money market funds, many of which became effective in May 2010. According to the SEC, the new rules are intended to increase the resilience of money market funds to economic stresses and reduce the risks of runs on the funds by tightening the maturity and credit quality standards and imposing new liquidity requirements. The fund has prepared for the implementation of the regulations during the reporting period. An Unwavering Focus on Quality With few opportunities available in the short-term credit markets for significant levels of current income, most money market funds continued to maintain weighted maturities well below historical averages.The fund was no exception, as we set its weighted average maturity roughly in line with industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. As the mild economic recovery ages, some analysts have begun to anticipate higher short-term interest rates. However, inflationary pressures have remained low, and the Fed repeatedly has stated that economic conditions are likely to warrant exceptionally low levels of the federal funds rate for an extended period. Until we see more convincing signs that the Fed is prepared to raise interest rates, we intend to maintain the funds focus on credit quality and liquidity. June 15, 2010 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.Yields provided for the funds Class A and Class B shares reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in General Money Market Fund, Inc. from December 1, 2009 to May 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended May 31, 2010 Class A Class B Expenses paid per $1,000  $ 1.25 $ 1.15 Ending value (after expenses) $1,000.20 $1,000.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended May 31, 2010 Class A Class B Expenses paid per $1,000  $ 1.26 $ 1.16 Ending value (after expenses) $1,023.68 $1,023.78  Expenses are equal to the funds annualized expense ratio of .25% for Class A and .23% for Class B multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS May 31, 2010 (Unaudited) Principal Negotiable Bank Certificates of Deposit38.7% Amount ($) Value ($) Banco Bilbao Vizcaya Argentaria 0.43%, 6/14/10 55,000,000 a 55,000,000 Bank of Nova Scotia (Yankee) 0.30%, 8/16/10 200,000,000 200,000,000 Bank of Tokyo-Mitsubishi Ltd. (Yankee) 0.40%, 8/6/10 400,000,000 400,000,000 Barclays Bank PLC (Yankee) 0.50%0.70%, 8/23/101/18/11 275,000,000 275,000,000 Citibank N.A. 0.35%, 8/25/10 300,000,000 300,000,000 Credit Agricole CIB (Yankee) 0.30%, 7/22/10 425,000,000 425,000,000 Deutsche Bank AG (Yankee) 0.30%, 7/19/10 400,000,000 400,000,000 Fortis Bank (Yankee) 0.25%, 6/10/10 100,000,000 100,000,000 Lloyds TSB Bank PLC (Yankee) 0.50%, 8/19/10 300,000,000 300,000,000 Natixis (Yankee) 0.40%, 8/4/10 350,000,000 350,000,000 Rabobank Nederland (Yankee) 0.30%, 7/7/10 200,000,000 200,000,000 Royal Bank of Scotland PLC (Yankee) 0.25%0.50%, 6/4/108/12/10 600,000,000 600,000,000 Societe Generale (Yankee) 0.30%0.40%, 7/14/108/6/10 550,000,000 550,000,000 UBS AG (Yankee) 0.32%, 7/22/10 485,000,000 485,000,000 Unicredit Bank AG (Yankee) 0.34%, 7/12/10 200,000,000 200,000,000 Total Negotiable Bank Certificates of Deposit (cost $4,840,000,000) Commercial Paper15.4% Abbey National North America LLC 0.21%, 6/1/10 200,000,000 200,000,000 Banco Bilbao Vizcaya Argentaria 0.31%, 7/9/10 250,000,000 249,918,194 BNP Paribas Finance Inc. 0.22%, 6/1/10 250,000,000 250,000,000 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Commercial Paper (continued) Amount ($) Value ($) CBA (Delaware) Finance Inc. 0.29%, 6/18/10 172,000,000 171,976,446 Deutsche Bank Financial LLC 0.30%, 8/11/10 200,000,000 199,881,667 General Electric Capital Corp. 0.30%, 8/5/10 250,000,000 249,864,583 NRW Bank 0.30%0.50%, 8/9/108/23/10 425,000,000 b 424,697,847 Santander Central Hispano Finance (Delaware) Inc. 0.32%, 7/23/10 75,000,000 74,965,333 UBS Finance Delaware Inc. 0.19%, 6/1/10 100,000,000 100,000,000 Total Commercial Paper (cost $1,921,304,070) Asset-Backed Commercial Paper5.0% Cancara Asset Securitisation Ltd. 0.30%, 7/13/10 75,000,000 b 74,973,750 CHARTA LLC 0.31%, 8/9/10 200,000,000 b 199,881,167 Clipper Receivables Co., LLC 0.25%, 6/29/10 200,000,000 b 199,961,111 Grampian Funding Ltd. 0.31%0.40%, 7/12/108/6/10 156,500,000 b 156,439,043 Total Asset-Backed Commercial Paper (cost $631,255,071) Corporate Notes8.0% Bank of America Securities LLC 0.37%, 6/1/10 400,000,000 400,000,000 Barclays Bank PLC 0.79%, 6/21/10 350,000,000 350,000,000 Credit Suisse 0.38%, 6/9/10 250,000,000 250,000,000 Total Corporate Notes (cost $1,000,000,000) 8 Principal Short-Term Bank Note1.6% Amount ($) Value ($) Bank of America N.A. 0.31%, 7/12/10 (cost $200,000,000) 200,000,000 U.S. Government Agencies7.9% Federal Home Loan Mortgage Corp. 0.20%, 7/9/10 50,000,000 c 49,989,444 Federal National Mortgage Association 0.20%, 7/12/10 940,000,000 a,c 939,836,636 Total U.S. Government Agencies (cost $989,826,080) Time Deposits13.6% Allied Irish Banks (Grand Cayman) 0.50%, 6/1/10 300,000,000 300,000,000 Bank of Ireland (Dublin) 0.50%, 6/1/10 300,000,000 300,000,000 Commerzbank AG (Grand Cayman) 0.22%, 6/1/10 550,000,000 550,000,000 Landesbank Hessen-Thuringen Girozentrale (Grand Cayman) 0.22%, 6/1/10 555,000,000 555,000,000 Total Time Deposits (cost $1,705,000,000) Repurchase Agreements9.9% Barclays Capital, Inc. 0.19%-0.23%, dated 5/28/10, due 6/1/10 in the amount of $536,013,538 (fully collateralized by $11,988,800 U.S. Treasury Bonds, 11.25%, due 2/15/15, value $17,303,902 and $521,847,800 U.S. Treasury Notes, .88%-4.63%, due 11/15/10-11/30/14, value $529,416,214) 536,000,000 536,000,000 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Principal Repurchase Agreements (continued) Amount ($) Value ($) Credit Agricole 0.20%, dated 5/28/10, due 6/1/10 in the amount of $700,015,556 (fully collateralized by $661,280,000 Federal Home Loan Bank, 1.50%-2.30%, due 7/23/12-9/5/13, value $663,539,396 and $50,254,000 Federal Home Loan Mortgage Corp., 2.01%, due 4/15/13, value $50,461,088) 700,000,000 700,000,000 Total Repurchase Agreements (cost $1,236,000,000) Total Investments (cost $12,523,385,221) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At May 31, 2010, these securities amounted to $1,055,952,918 or 8.4% of net assets. c On September 7, 2008, the Federal Housing Finance Agency (FHFA) placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator.As such, the FHFA will oversee the continuing affairs of these companies. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 75.7 Asset-Backed/Multi-Seller Programs 2.2 Repurchase Agreements 9.9 Finance 2.0 U.S. Government Agencies 7.9 Foreign/Governmental 2.4  Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES May 31, 2010 (Unaudited) Cost Value Assets ($): Investments in securities See Statement of InvestmentsNote 1(b) 12,523,385,221 12,523,385,221 Cash 6,776,724 Interest receivable 3,255,291 Prepaid expenses 2,272,388 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(c) 2,794,257 Payable for shares of Common Stock redeemed 27,094,767 Accrued expenses 373,723 Net Assets ($) Composition of Net Assets ($): Paid-in capital 12,506,077,346 Accumulated net realized gain (loss) on investments (650,469) Net Assets ($) Net Asset Value Per Share Class A Class B Net Assets ($) 1,655,415,450 10,850,011,427 Shares Outstanding 1,655,486,018 10,850,591,328 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended May 31, 2010 (Unaudited) Investment Income ($): Interest Income Expenses: Management feeNote 2(a) 32,074,165 Shareholder servicing costsNote 2(c) 16,953,540 Distribution, service and prospectus feesNote 2(b) 12,985,646 Shareholders reports 460,546 Directors fees and expensesNote 2(d) 302,946 Custodian feesNote 2(c) 238,376 Registration fees 197,567 Professional fees 37,967 Miscellaneous 65,867 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (48,196,781) Lessreduction in shareholder servicing costs due to undertakingNote 2(c) (348,252) Lessreduction in fees due to earnings creditsNote 1(b) (1,534) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended May 31, 2010 Year Ended (Unaudited) November 30, 2009 Operations ($): Investment incomenet 3,032,650 28,124,513 Net realized gain (loss) on investments 2,476 300,986 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Class A Shares (261,815) (4,614,800) Class B Shares (2,770,835) (23,509,713) Total Dividends Capital Stock Transactions ($1.00 per share): Net proceeds from shares sold: Class A Shares 2,311,333,677 4,692,144,099 Class B Shares 11,634,024,912 21,403,049,370 Dividends reinvested: Class A Shares 260,551 4,583,532 Class B Shares 2,754,491 23,353,879 Cost of shares redeemed: Class A Shares (2,339,715,381) (4,325,860,505) Class B Shares (12,101,503,228) (19,976,960,487) Increase (Decrease) in Net Assets from Capital Stock Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 12,998,269,379 11,177,658,505 End of Period See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the funds financial statements. Six Months Ended May 31, 2010 Year Ended November 30, Class A Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .003 .027 .045 .042 .023 Distributions: Dividends from investment incomenet (.000) a (.003) (.027) (.045) (.042) (.023) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .04 b .33 2.75 4.64 4.28 2.32 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .74 b .77 .76 .79 .78 .79 Ratio of net expenses to average net assets .25 b .60 .76 c .79 .78 c .79 Ratio of net investment income to average net assets .03 b .31 2.66 4.54 4.18 2.28 Net Assets, end of period ($ x 1,000) 1,655,415 1,683,536 1,312,626 1,039,268 1,022,572 1,094,031 a Amount represents less than $.001 per share. b Annualized. c Expense waivers and/or reimbursements amounted to less than .01%. See notes to financial statements. 14 Six Months Ended May 31, 2010 Year Ended November 30, Class B Shares (Unaudited) 2009 2008 2007 2006 2005 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .002 .024 .043 .040 .021 Distributions: Dividends from investment incomenet (.000) a (.002) (.024) (.043) (.040) (.021) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 1.00 Total Return (%) .04 b .23 2.48 4.40 4.05 2.09 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.03 b 1.06 1.04 1.03 1.02 1.03 Ratio of net expenses to average net assets .23 b .72 1.03 1.02 1.01 1.01 Ratio of net investment income to average net assets .05 b .22 2.43 4.32 3.98 2.06 Net Assets, end of period ($ x 1,000) 10,850,011 11,314,733 9,865,033 9,090,941 8,489,944 7,516,365 a Amount represents less than $.001 per share. b Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1Significant Accounting Policies: General Money Market Fund, Inc. (the fund) is registered under the Investment Company Act of 1940, as amended (the Act), as a diversified open-end management investment company.The funds investment objective is to provide investors with as high a level of current income as is consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares. The fund is authorized to issue 25.5 billion shares of $.001 par value Common Stock.The fund currently offers two classes of shares: Class A (7 billion shares authorized) and Class B (18.5 billion shares authorized). Class A and Class B shares are identical except for the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Class A shares are subject to a Service Plan adopted pursuant to Rule 12b-1 under the Act, Class B shares are subject to a Distribution Plan adopted pursuant to Rule 12b-1 under the Act and Class A and Class B shares are subject to a Shareholder Services Plan. In addition, Class B shares are charged directly for sub-accounting services provided by Service Agents (a securities dealer, financial institution or other industry professional) at an annual rate of .05% of the value of the average daily net assets of Class B shares. During the period ended May 31, 2010, sub-accounting service fees amounted to $2,770,591 for Class B shares and are included in Shareholder servicing costs in the Statement of Operations. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no 16 assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The fund enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 12,523,385,221 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from the settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. 18 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund may enter into repurchase agreements with financial institutions deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains the right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends from investment income-net on each business day. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) As of and during the period ended May 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the three-year period ended November 30, 2009 remains subject to examination by the Internal Revenue Service and state taxing authorities. The fund has an unused capital loss carryover of $652,945 available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to November 30, 2009. If not applied, the carryover expires in fiscal 2013. The tax character of distributions paid to shareholders during the fiscal year ended November 30, 2009 was all ordinary income. The tax character of current year distributions will be determined at the end of the current fiscal year. At May 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 2Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (Agreement) with the Manager, the management fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Agreement provides that if in any full fiscal year the aggregate expenses of the fund, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed 1 1 / 2 % of the value of the funds average daily net assets, the fund may deduct from payments to be made to the Manager, or the Manager will bear such excess expense. During the period ended May 31, 2010, there was no expense reimbursement pursuant to the Agreement. 20 The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such limitations may fluctuate daily, is voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $4,323,202 for Class A and $43,873,579 for Class B shares during the period ended May 31, 2010. (b) Under the Service Plan with respect to Class A (the Plan), adopted pursuant to Rule 12b-1 under the Act, Class A shares bear directly the cost of preparing, printing and distributing prospectuses and statements of additional information and implementing and operating the Plan, such aggregate amount not to exceed in any fiscal year of the fund, the greater of $100,000 or .005% of the average daily net assets of Class A. In addition, Class A shares pay the Distributor for distributing their shares, servicing shareholder accounts (Servicing) and advertising and marketing relating to Class A shares at an aggregate annual rate of .20% of the value of the average daily net assets of Class A. The Distributor may pay one or more Service Agents a fee in respect of Class A shares owned by shareholders with whom the Service Agent has a Servicing relationship or for whom the Service Agent is the dealer or holder of record.The schedule of such fees and the basis upon which such fees will be paid shall be determined from time to time by the Distributor. If a holder of Class A shares ceases to be a client of a Service Agent, but continues to hold Class A shares, the Distributor will be permitted to act as a Service Agent in respect of such fund shareholders and receive payments under the Plan for Servicing.The fees payable for Servicing are payable without regard to actual expenses incurred. During the period ended May 31, 2010, Class A shares were charged $1,768,676 pursuant to the Plan. Under the Distribution Plan with respect to Class B (Class B Distribution Plan), adopted pursuant to Rule 12b-1 under the Act, Class B shares bear directly the costs of preparing, printing and distributing prospectuses and statements of additional information and of The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) implementing and operating the Class B Distribution Plan, such aggregate amount not to exceed in any fiscal year of the fund the greater of $100,000 or .005% of the average daily net assets of Class B. In addition, Class B shares reimburse the Distributor for payments made to third parties for distributing Class B shares at an annual rate not to exceed .20% of the value of the average daily net assets of Class B. During the period ended May 31, 2010, Class B shares were charged $11,216,970 pursuant to the Class B Distribution Plan. (c) Under the Shareholder Services Plan with respect to Class A (Class A Shareholder Services Plan), Class A shares reimburse the Distributor an amount not to exceed an annual rate of .25% of the value of the average daily net assets of Class A shares for certain allocated expenses of providing personal services and/or maintaining shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class A shares and providing reports and other information, and services related to the maintenance of shareholder accounts. During the period ended May 31, 2010, Class A shares were charged $95,250 pursuant to the Class A Shareholder Services Plan. Under the Shareholder Services Plan with respect to Class B (Class B Shareholder Services Plan), Class B shares pay the Distributor at an annual rate of .25% of the value of the average daily net assets of Class B shares for servicing shareholder accounts.The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding Class B shares and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents in respect of these services.The Distributor determines the amounts to be paid to Service Agents. 22 The Manager had undertaken from December 1, 2009 through May 31, 2010 to reduce the expenses of Class B shares, if the aggregate expenses of Class B shares, exclusive of taxes, brokerage fees, interest on borrowings and extraordinary expenses, exceed an annual rate of 1.02% of the value of the average daily net assets of Class B shares. Such expense limitations are voluntary, temporary and may be terminated at any time. During the period ended May 31, 2010, Class B shares were charged $13,852,954 pursuant to the Class B Shareholder Services Plan, of which $348,252 was reimbursed by the Manager. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended May 31, 2010, the fund was charged $119,868 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended May 31, 2010, the fund was charged $11,151 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $681. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended May 31, 2010, the fund was charged $238,376 pursuant to the custody agreement. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) During the period ended May 31, 2010, the fund was charged $2,742 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: management fees $5,321,346, Rule 12b-1 distribution fees $2,126,320, shareholder services plan fees $2,764,585, custody fees $153,069, chief compliance officer fees $3,656 and transfer agency per account fees $58,401, which are offset against an expense reimbursement currently in effect in the amount of $7,633,120. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. 24 Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. General Money Market Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: July 23, 2010 By: /s/ James Windels James Windels, Treasurer Date: July 23, 2010 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
